EXHIBIT 10.6




NORTHFIELD BANCORP, INC.
2019 EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
(PERFORMANCE BASED VESTING)
   
This restricted stock unit agreement (“Restricted Stock Unit” or “Agreement”) is
and will be subject in every respect to the provisions of the 2019 Equity
Incentive Plan (the “Plan”) of Northfield Bancorp, Inc. (the “Company”), which
are incorporated herein by reference and made a part hereof, subject to the
provisions of this Agreement. A copy of the Plan and Plan prospectus has been
provided to each person granted a Restricted Stock Unit pursuant to the Plan.
The holder of this Restricted Stock Unit (the “Participant”) hereby accepts this
Agreement, subject to all the terms and provisions of the Plan and this
Agreement, and agrees that all decisions under and interpretations of the Plan
and this Agreement by the committee appointed to administer the Plan (the
“Committee”) or the Board of Directors of the Company will be final, binding and
conclusive upon the Participant and the Participant’s heirs, legal
representatives, successors and permitted assigns. In the event of a conflict
between the terms of the Plan and this Agreement, the terms of the Plan shall
control. Capitalized terms used herein but not defined will have the same
meaning as in the Plan.
1.
Name of Participant:

2.
Date of Grant:

3.
Number of Restricted Stock Units Granted at Target: [### ###] shares. Each
Restricted Stock Unit represents the right to receive one share of Stock (or the
cash equivalent) on the date the Restricted Stock Unit vests.     

The total number of shares to be issued may increase or decrease depending on
whether the performance conditions are satisfied at the threshold, target or
maximum levels, as provided in Exhibit A. In the aggregate, a Participant can
earn between 0% and 225% of the Award based upon the attainment of the
performance targets as provided in Exhibit A (the “Performance Targets”). The
Committee shall determine the extent to which the Performance Targets have been
achieved, and the level of achievement. The Committee will take into
consideration extraordinary, unusual, and/or nonrecurring items of gain or loss
including: (ii) gains or losses on the disposition of a business; (iii) changes
in tax or accounting principles, regulations or laws; or (iv) expenses incurred
in connection with a merger, branch acquisition or similar transaction, in
determining the extent to which the Performance Targets have been achieved. If
the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company or the manner in which the Company
or its Subsidiaries conducts its business or other events or circumstances
(including a merger in which the Company or a Subsidiary is the surviving
entity) render current performance measures to be unsuitable, the Committee may
modify such performance measures, in whole or in part, as the Committee deems
appropriate. The parties to this Agreement acknowledge that such modification(s)
to the performance measure(s) will not be deemed to adversely impair the rights
of the Participant or beneficiary under this Agreement. The Committee has the
authority to extrapolate between the threshold, target and maximum levels
achieved. Notwithstanding anything to the contrary herein, the Committee, in its
sole discretion exercised at the time of settlement of the Restricted Stock
Unit, may settle the Restricted Stock Unit in cash equal to the then fair market
value of the Restricted Stock Units earned or may settle the Restricted Stock
Unit in a combination of cash and Stock.




        

--------------------------------------------------------------------------------




4.
Vesting Period/Date:

4.1
Vesting Period. Except as otherwise provided in this Agreement, Restricted Stock
Units shall become vested (“Vested Units”) only to the extent that the
Performance Targets set forth in Exhibit A attached to this Agreement are
satisfied. Vested Units shall be settled as soon as practicable after vesting
occurs and the Performance Targets are determined, all of which shall occur no
later than March 15th of the year following the last day of the Performance
Period. All Restricted Stock Units which are not vested shall be forfeited
pursuant to the terms of this Agreement.



4.2
Vesting Upon Death or Disability. In the event of the Participant’s termination
of employment due to death or Disability before the expiration of the Vesting
Schedule, then the vesting of the Restricted Stock Units under the Vesting
Schedule shall vest on a pro rata basis by multiplying (i) the number of
Restricted Stock Units that would be obtained at Target, or the actual
achievement level (if greater), effective as of the date of death or the
termination of employment due to Disability, by (ii) a fraction, the numerator
of which is the number of whole months in the performance period that the
Participant actually served and the denominator is the total number of months in
the specified performance period. All other Restricted Stock Units which are not
vested shall be forfeited pursuant to the terms of this Agreement.     



4.3
Vesting Upon a Change in Control or Merger of Equals. In the event of the
Participant’s Involuntary Termination of Employment following a Change in
Control or Involuntary Termination of Employment within thirty-six (36) months
following a Merger of Equals, all Restricted Stock Units shall immediately
become fully earned and vested at the greater of (i) Target, or (ii) the actual
Performance Target (if determinable).

5.
Forfeiture of Units.

5.1
Forfeiture. Upon the Participant’s termination of employment for any reason
(other than an account of the Participant’s death, Disability or following a
Change in Control or Merger of Equals) before the end of the term of the Vesting
Schedule, then all Restricted Stock Units which have not been earned pursuant to
the terms of the Plan (“Forfeitable Units”) shall be forfeited to the Company
without payment of any consideration by the Company. There shall be no further
accruals under the Vesting Schedule (and no further Forfeitable Units shall
become Vested Units) from and after the date of any such termination.

5.2
Forfeiture of Forfeitable Shares. The Participant’s rights in all Forfeitable
Units shall terminate automatically on the date of the Participant’s termination
of employment for reasons other than on account of the Participant’s death,
Disability or an Involuntary Termination following a Change in Control or
Involuntary Termination within 36 months of a Merger of Equals, and the Company
may thereupon cancel the certificate or certificates representing such
Forfeitable Units on its books.

5.3
Clawback. As a condition to receiving this Restricted Stock Unit, the
Participant agrees that all or any portion of the Restricted Stock Unit is
subject to recovery or “clawback” by the Company in accordance with the clawback
policy adopted by the Company on November 28, 2018, as may be amended or
restated from time to time. Recovery of the amount that



2

--------------------------------------------------------------------------------




would not otherwise have been made under the restated results may include one or
more of the following:
•
Reimbursement of the gross amount of any amount paid to the Participant (whether
in cash or stock) that was subsequently reduced due to the restatement;



•
Cancellation of outstanding Awards (including Awards other than this Restricted
Stock Unit) granted to the Participant; and/or



•
Reimbursement of any gains realized by the Participant from the settlement of
the Restricted Stock Unit.

6.
No Implied Rights.

Neither the Participant nor any other person shall by reason of participation in
the Plan acquire any right in or title to any assets, funds or property of the
Company or any subsidiary or other affiliate whatsoever, including any specific
funds, assets, or other property which the Company or any subsidiary or other
affiliate, in its sole discretion, may set aside in anticipation of a liability
under the Plan.  A Participant shall have only a contractual right to the shares
of Stock or cash, if any, payable or distributable under the Plan, unsecured by
any assets of the Company or any subsidiary or other affiliate, and nothing
contained in the Plan shall constitute a guarantee that the assets of the
Company or any subsidiary or other affiliate shall be sufficient to pay any
benefits to any person. No individual shall have the right to be selected to
receive an Award under the Plan, or, having been so selected, to receive a
future Award under the Plan.
7.
No Rights as a Stockholder.

Except as otherwise provided in the Plan, no Award under the Plan shall confer
upon the holder thereof any rights as a stockholder of the Company prior to the
date on which the individual fulfills all conditions for receipt of such rights
and Vested Units are settled in Stock.
8.
Dividends.

No dividend or distribution, including Dividend Equivalent Rights, shall be paid
with respect to the Restricted Stock Units that are subject to this Award.
9.
Voting Rights.

The Participant shall not have voting rights with respect to the Restricted
Stock Units subject to this Award.
10.
Acceptance and Acknowledgment.

The Participant hereby accepts this Restricted Stock Unit, subject to all the
terms and provisions herein and to the provisions of the Plan (as it may be
amended from time to time). The Participant hereby agrees to accept as binding,
conclusive, and final, all decisions and interpretations of the Committee upon
any questions arising under the Plan or this Agreement. As a condition to the
settlement of this Restricted Stock Unit under this Award, the Participant
authorizes the Company to deduct from the settlement any taxes required to be
withheld by the Company under federal, state, or local law as a result of the
receipt of this Award. This Agreement shall not be deemed to constitute


3

--------------------------------------------------------------------------------




a contract of employment between the parties hereto, nor shall any provision
hereof restrict the right of the Company or Northfield Bank to discharge the
Participant or restrict the right of the Participant to terminate his or her
employment.
11.
Code Section 409A.

The Restricted Stock Unit Award and payments made pursuant to this Agreement and
the Plan are intended to qualify for an exemption from Code Section 409A.
Notwithstanding any other provision in this Agreement and the Plan, the Company,
to the extent it deems necessary or advisable in its sole discretion, reserves
the right, but shall not be required, to unilaterally amend or modify this
Agreement and/or the Plan so that the Restricted Stock Units granted to the
Participant qualify for exemption from or comply with Code Section 409A;
provided, however, that the Company makes no representations that the Restricted
Stock Units shall be exempt from or comply with Code Section 409A and makes no
undertaking to preclude Code Section 409A from applying to the Restricted Stock
Units. Nothing in this Award Agreement or the Plan shall provide a basis for any
person to take action against the Company or any affiliate based on matters
covered by Code Section 409A, including the tax treatment of any amount paid or
payable or Award made under this Award Agreement, and neither the Company nor
any of its affiliates shall under any circumstances have any liability to any
Participant or his or her estate or any other party for any taxes, penalties or
interest imposed under Code Section 409A for any amounts paid or payable under
this Award Agreement.
12.
Miscellaneous.

12.1
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

12.2
A Restricted Stock Unit Award is not transferable prior to the time the
Restricted Stock Unit vests in the Participant.

12.3
This Restricted Stock Unit Award will be governed by and construed in accordance
with the laws of the State of New Jersey.

12.4
This Restricted Stock Unit Award is subject to all laws, regulations and orders
of any governmental authority which may be applicable thereto and,
notwithstanding any of the provisions hereof, the Company will not be obligated
to issue any shares of Stock or cash hereunder if the issuance of the shares or
cash would constitute a violation of any law, regulation or order or any
provision thereof.

12.5
If this Restricted Stock Unit is settled entirely or partially in shares of
Stock, the Participant may request that the Company withhold a sufficient number
of shares (based on the Fair Market Value on the settlement date) to satisfy the
required federal, state and local tax withholding, if doing so would not violate
any laws, regulations, or orders of any governmental authority.

12.6
This Agreement is executed in two (2) counterpart originals, one (1) to be
retained by the Participant and one (1) to be retained by the Company.



4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of the Restricted Stock Units set
forth above.
 
NORTHFIELD BANCORP, INC.
By:
 
Its:
 



PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing Restricted Stock Unit Agreement and
agrees to the terms and conditions hereof, including the terms and provisions of
the Plan. The undersigned hereby acknowledges receipt of a copy of the Plan and
Plan Prospectus.
                            
 
PARTICIPANT
 
 
 
 









5

--------------------------------------------------------------------------------





EXHIBIT A


PERFORMANCE MEASURES AND VESTING SCHEDULE


Performance Measures


Performance Goal(s)

Performance Measure/
Award Percentage
Threshold
Target
Maximum
Weighting
 
 
 
 
 
 
Performance Award Payouts

Performance Award (shares of Company common stock)
Threshold
Target
Maximum
 
 
 
 
 
 



Vesting Schedule
If the Performance Threshold is met or exceeded, the number of shares in the
Award shall be determined and settled no later than March 15th of the year
immediately following the end of the Performance Period, according to the
following table:
Vested Percentage over Performance Period
Vesting Year
 
 
 
 
 
 

    


* * * * *


        